United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BIRMINGHAM VETERANS AFFAIRS
MEDICAL CENTER, Birmingham, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1584
Issued: July 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 12, 2019 appellant filed a timely appeal from a May 1, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. The Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish total disability from
work commencing February 21, 2018 causally related to his accepted October 9, 2017 employment
injury.
FACTUAL HISTORY
On October 10, 2017 appellant, then a 58-year-old cook,3 filed a traumatic injury claim
(Form CA-1) alleging that on October 9, 2017 he sustained a lumbar injury when he lifted a heavy
pan while in the performance of duty. He stopped work on October 10, 2017. On October 25,
2017 OWCP accepted the claim for sprain of ligaments of the lumbar spine. The record indicates
that appellant returned to light duty in the volunteer division on November 5, 2017. He stopped
work on December 17, 2017 and did not return.
Dr. Raveendran Meleth, a Board-certified internist, provided periodic reports through
January 11, 2018 noting flare-ups of back pain while performing prescribed exercises.
Physical therapy notes show that appellant participated in physical therapy treatments from
December 15, 2017 to March 21, 2018.
OWCP subsequently received an October 30, 2017 report in which Dr. Neal J. Stiel,
Board-certified in palliative care, had diagnosed a low back strain and low back pain, reaggravated
when appellant bent to tie his boots.
In a February 21, 2018 report, Dr. Meleth permanently limited lifting to no more than 10
pounds for up to three hours a day due to the accepted lumbar strain.
Dr. Jeffrey Todd Smith, a Board-certified orthopedic surgeon, reported on March 13, 2018
that appellant remained under care for the accepted lumbar strain. In a March 27, 2018 report,
Dr. Kevin S. Barlotta, Board-certified in emergency medicine, noted a history of back pain with
increased lumbar discomfort during the previous five days after performing prescribed back
exercises. He diagnosed “[a]cute on chronic back pain.”
In reports dated March 28 and April 3, 2018, Dr. Meleth noted appellant’s complaints of
increased low back symptoms during physical therapy. He diagnosed L5 spondylolisthesis,
degenerative joint disease of the lumbar spine, and low back pain. Dr. Meleth discontinued
physical therapy and referred appellant for a neurosurgical consultation due to L5
spondylolisthesis.4

3
Appellant’s position was a light-duty position. He was under work restrictions due to a January 14, 2016 left knee
strain accepted under OWCP File No. xxxxxx158, and an August 1, 2017 left knee effusion accepted under OWCP
File No. xxxxxx252. These claims have not been administratively combined with the current claim and are not before
the Board on the present appeal.
4

March 29, 2018 lumbar x-rays showed bilateral L5 spondylosis and spondylolisthesis.

2

In an October 16, 2017 report, Dr. Orlando Douglas T. Turner, a Board-certified internist,
had opined that the October 9, 2017 employment incident caused a suspected musculoskeletal back
strain without neurological impairment.
In an undated letter received by OWCP on April 3, 2018, the employing establishment
confirmed that it had been unable to accommodate appellant’s work restrictions as of
December 2017. New work restrictions given in February 2018 precluded his return to his dateof-injury job.
On April 9, 2018 OWCP received appellant’s claim for compensation (Form CA-7) for the
period February 21, 2018 and continuing. Appellant contended that physical therapy treatment on
January 10, 2018 and performing prescribed exercises on March 27, 2018 exacerbated his back
pain
In a development letter dated May 23, 2018, OWCP notified appellant of the deficiencies
of his claim and afforded him 30 days to submit additional medical evidence. It provided a
questionnaire for his completion.
In response, appellant submitted a June 7, 2018 statement asserting that Dr. Meleth’s duty
restrictions precluded him from performing his modified job as a cook.
The employing establishment updated a copy of the April 9, 2018 Form CA-7 on May 23,
2018, and indicated that the duty restrictions prescribed for appellant’s accepted lumbar condition
precluded him from performing the duties of his date-of-injury position as a cook.
By decision dated July 13, 2018, OWCP denied appellant’s Form CA-7 claim for
compensation for total disability from work commencing February 21, 2018. It found that the
evidence of record was insufficient to establish work-related disability during the period claimed.
On July 31, 2018 appellant requested reconsideration. He argued that the employing
establishment could not accommodate the duty restrictions given by Dr. Meleth, and thus he is
disabled.
In July 11, 2018 reports, Dr. Smith noted that appellant first experienced back symptoms
following a 2008 motor vehicle accident. He diagnosed a grade 1 spondylolisthesis at L5-S1 with
a pars defect at L5, spondylitic changes at L3-4 and L4-5, and radiculitis into the right lower
extremity. Dr. Smith returned appellant to light-duty work, with lifting limited to 20 pounds,
standing and walking no more than three hours a day, no repetitive bending at the waist, no
twisting, and no climbing stairs or ladders.5
By decision dated October 19, 2018, OWCP denied modification of its prior decision as
the medical evidence of record was insufficient to establish total disability from work for the
claimed period due to the accepted lumbar strain.

5

Appellant underwent an L5-S1 epidural steroid injection on August 17, 2018.

3

On November 13, 2018 appellant requested reconsideration. He contended that
Dr. Smith’s work restrictions disabled him from performing his light-duty cook position.
In reports dated September 5 and October 24, 2018, Dr. Smith opined that the accepted
lumbar injury permanently aggravated underlying spinal conditions and recommended an L5-S1
interbody fusion. He renewed prior work restrictions.
In a November 9, 2018 letter, D.S., an employing establishment division chief, noted that
the nutrition and food service in which appellant worked did not have any light-duty positions
available. The employing establishment approved appellant’s request for leave without pay
effective November 9, 2018.
By decision dated February 14, 2019, OWCP denied modification as the medical record
did not establish work-related disability for the claimed period.
On March 31, 2019 appellant requested reconsideration. He contended that Dr. Smith’s
opinion as a spine surgeon, based on an accurate factual and medical history, was sufficient to
establish that the accepted lumbar sprain disabled him from work on and after February 21, 2018.
Appellant provided a March 5, 2019 report from Dr. Smith opining that the accepted lumbar strain
permanently exacerbated the L5-S1 pars defect with spondylosis and foraminal stenosis, and
probably caused an L4-5 disc herniation with retrolisthesis.6
By decision dated May 1, 2019, OWCP denied modification.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim.7 Under FECA the term disability means incapacity, because
of an employment injury, to earn the wages that the employee was receiving at the time of injury.8
For each period of disability claimed, the employee has the burden of proof to establish that he or
she was disabled from work as a result of the accepted employment injury.9 Whether a particular
injury caused an employee to be disabled from employment and the duration of that disability are

6

Appellant also provided imaging studies. A June 2, 2018 lumbar magnetic resonance imaging scan study
demonstrated multilevel degenerative changes most significant at L4-5 and L5-S1 with lateral recess narrowing and
neural foraminal narrowing at both levels. An October 19, 2018 computerized tomography scan of the lumbar spine
demonstrated a bilateral pars defect at L5 with disc protrusion/herniation and neural foraminal narrowing, and a mild
retrolisthesis of L4 on L5 with posterior disc protrusion, bilateral neural foraminal narrowing, and a disc osteophyte.
7

M.C., Docket No. 18-0919 (issued October 18, 2018); Amelia S. Jefferson, 57 ECAB 183 (2005); see also
Nathaniel Milton, 37 ECAB 712 (1986).
8

A.S., Docket No. 17-2010 (issued October 12, 2018); S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB
746 (2004); 20 C.F.R. § 10.5(f).
9

K.C., Docket No. 17-1612 (issued October 16, 2018); William A. Archer, 55 ECAB 674 (2004).

4

medical issues which must be proven by the preponderance of the reliable, probative, and
substantial medical evidence.10
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.11
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.12
ANALYSIS
The Board finds that the case is not in posture for a decision.
Appellant claimed wage-loss compensation for the period February 21, 2018 and
continuing as work restrictions necessitated by the accepted October 9, 2017 lumbar sprain
precluded him from performing his light-duty position as a cook.
Dr. Meleth provided February 21, 2018 permanent work restrictions limiting lifting to 10
pounds for up to three hours a day. Dr. Smith imposed additional limitations on July 11, 2018
restricting standing and walking to three hours a day, no twisting or climbing, and no repetitive
bending at the waist.
The employing establishment noted in an April 3, 2018 letter that it had been unable to
accommodate appellant’s work restrictions as of December 2017. It specified in the May 23, 2018
Form CA-7 that the duty restrictions imposed by appellant’s physicians for the accepted back
injury prevented him from resuming his position as a cook. Furthermore, division chief D.S.
explained in a November 9, 2018 letter that there were no other light-duty positions available in
the food service.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,

10

D.P., Docket No. 18-1439 (issued April 30, 2020); M.J., Docket No. 19-1287 (issued January 13, 2020); S.G.,
Docket No. 18-1076 (issued April 11, 2019); Fereidoon Kharabi, 52 ECAB 291-92 (2001).
11

See K.P., Docket No. 19-1811 (issued May 12, 2020); S.D., Docket No. 19-0955 (issued February 3, 2020);
Terry R. Hedman, 38 ECAB 222 (1986).
12

M.J., supra note 10; J.B., Docket No. 19-0715 (issued September 12, 2019).

5

OWCP shares responsibility in the development of the evidence13 to see that justice is done.14 The
Board finds that it is unable to make an informed determination of whether the offered light-duty
position was available consistent with the restrictions from the employment-related lumbar injury
or employment-related knee conditions. Therefore, the case will be remanded to OWCP for further
development.
For full and fair adjudication, upon return of the case record OWCP shall administratively
combine the present claim with OWCP File Nos. xxxxxx158 and xxxxxx252.15 After this and
other such further development as OWCP deems necessary, it shall issue a de novo decision
regarding the issue of employment-related disability.16
CONCLUSION
The Board finds that the case is not in posture for decision.

13

D.P., supra note 10; Russell F. Polhemus, 32 ECAB 1066 (1981).

14

V.B., Docket No. 18-1273 (issued March 4, 2019); William J. Cantrell, 34 ECAB 1223 (1983).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000); M.M., Docket No. 17-1150 (issued January 26, 2018); D.C., Docket No. 17-0538 (issued
June 27, 2017).
16

D.P., supra note 10; N.S., Docket No. 19-0454 (issued August 7, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this decision of the Board.
Issued: July 9, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

